UNITED STATES, Appellee

                                    v.

                 Antonio M. CASTELLANO, Lance Corporal
                      U.S. Marine Corps, Appellant

                              No. 12-0684

                       Crim. App. No. 201100248

       United States Court of Appeals for the Armed Forces

                        Argued January 23, 2013

                         Decided May 23, 2013

RYAN, J., delivered the opinion of the Court, in which BAKER,
C.J., ERDMANN, J., and EFFRON, S.J., joined. STUCKY, J., filed
a separate concurring opinion.

                                 Counsel

For Appellee: Major Crista D. Kraics, USMC (argued); Colonel
Stephen C. Newman, USMC, and Brian K. Keller, Esq. (on brief).

For Appellant:    Captain Michael D. Berry, USMC (argued).


Military Judge:    David M. Jones




       THIS OPINION IS SUBJECT TO REVISION BEFORE FINAL PUBLICATION.
United States v. Castellano, 12-0684/MC


     Judge RYAN delivered the opinion of the Court.

     A military judge sitting as a general court-martial

convicted Appellant, consistent with his plea, of one

specification of adultery, in violation of Article 134, Uniform

Code of Military Justice (UCMJ), 10 U.S.C. § 934 (2006).

Contrary to his pleas, a panel of members with enlisted

representation sitting as a general court-martial convicted

Appellant of one specification of attempted adultery, two

specifications of indecent conduct, one specification of sodomy, 1

and two specifications of assault consummated by a battery, 2 in

violation of Articles 80, 120, 125, and 128, UCMJ, 10 U.S.C.

§§ 880, 920, 925, and 928, respectively.

     The adjudged sentence provided for confinement for a period

of eighteen months, forfeiture of all pay and allowances, a bad-

conduct discharge, and reduction to E-1.   The convening

authority approved the sentence and ordered all but the punitive

discharge to be executed.

     The United States Navy-Marine Corps Court of Criminal

Appeals (NMCCA) set aside the findings of guilty as to the two


1
  Appellant was found not guilty of forcible sodomy, but guilty
of the lesser included offense (LIO) of sodomy, not involving
force, in violation of Article 125, UCMJ.
2
  Appellant was found not guilty of two specifications of
aggravated sexual contact, but guilty of the LIO of assault
consummated by a battery, in violation of Article 128, UCMJ.


                                2
United States v. Castellano, 12-0684/MC


specifications of assault consummated by a battery, but affirmed

the remaining findings. 3   The NMCCA then conducted a sentence

reassessment and affirmed the sentence as approved by the

convening authority.   United States v. Castellano, No.

201100248, slip op. at 9 (N-M. Ct. Crim. App. Jun. 26, 2012).

     On October 17, 2012, we granted Appellant’s petition to

consider the following issue:

     IN MILLER v. CALIFORNIA, THE SUPREME COURT HELD THAT
     THE TRIER OF FACT MUST DETERMINE WHETHER JUDICIALLY-
     CREATED FACTORS THAT DISTINGUISH BETWEEN
     CONSTITUTIONALLY-PROTECTED AND CRIMINAL CONDUCT ARE
     SATISFIED. THE FACTORS IDENTIFIED IN UNITED STATES v.
     MARCUM ARE AN EXAMPLE OF SUCH FACTORS BUT THE LOWER
     COURT HELD THAT THE MILITARY JUDGE MUST DETERMINE
     WHETHER THE MARCUM FACTORS ARE SATISFIED. WHO
     DETERMINES WHETHER THEY HAVE BEEN SATISFIED? 4

     In United States v. Marcum, consistent with the Supreme

Court’s holding in Lawrence v. Texas, 539 U.S. 558 (2003), this

Court recognized that although “Article 125[, UCMJ,] prohibits

every kind of unnatural carnal intercourse,” wholly private,

consensual sexual activity between adults otherwise proscribed

by Article 125, UCMJ, is constitutionally protected.    Marcum, 60

M.J. 198, 202, 206-07 (C.A.A.F. 2004) (citation omitted).    Thus,


3
  The assault consummated by a battery convictions were set aside
because the NMCCA concluded that it was prejudicial error for
the military judge to fail to instruct the members that mistake
of fact as to consent is a defense to this offense. Castellano,
No. 201100248, slip op. at 5-6.
4
  United States v. Castellano, 71 M.J. 445 (C.A.A.F. 2012) (order
granting review).

                                  3
United States v. Castellano, 12-0684/MC


by construing Article 125, UCMJ, to reach only those acts of

sodomy that involve factors that remove sexual activity from the

scope of Lawrence’s protected interest (Marcum factors 5), we

upheld the statute as constitutional.   Id. at 206-07.    Today, we

are not asked to reexamine the delineation between conduct that

may be criminalized and conduct that may not; rather, we are

asked to determine whether the existence of a Marcum factor is

to be decided by the military judge, as a question of law, or by

the trier of fact.

     Marcum factors, including those that track the aggravating

factors that the President has also identified for the purpose

of sentencing in the discussion to Article 125, UCMJ, see Manual

for Courts-Martial, United States pt. IV, para. 51.b.(2)-(4)

(2008 ed.) (MCM) (listing as aggravating factors that the act

was done with a child or by force and without consent of the

other person), are critical to an Article 125, UCMJ, conviction

because, in the absence of such additional factors, an act of

sodomy may not be criminalized.   See United States v. Wilson, 66

M.J. 39, 41 (C.A.A.F. 2008); Marcum, 60 M.J. at 203–08.

Therefore, we hold that the existence of the additional factor



5
  We use this term to refer to any factor that removes the sexual
conduct from the scope of Lawrence’s protected interest,
including those “additional factors relevant solely in the
military environment that affect the nature and reach of the
Lawrence liberty interest.” Marcum, 60 M.J. at 207.

                                  4
United States v. Castellano, 12-0684/MC


that makes an act of sodomy criminal must be determined by the

trier of fact. 6   See In re Winship, 397 U.S. 358, 364 (1970); cf.

Apprendi v. New Jersey, 530 U.S. 466, 490 (2000).

     In this case, the Marcum factor that the military judge

identified was not presented to the trier of fact.    Rather, the

members were instructed that they could convict Appellant of

sodomy if they found nothing more than that the physical act had

occurred.   We hold that the military judge’s decision to

determine that a Marcum factor existed himself rather than

instruct the members that they must determine the existence of a

Marcum factor was error, and that this error materially

prejudiced Appellant’s due process rights under the Fifth and

Sixth Amendments.

                              I.   FACTS

     On September 16, 2009, Appellant, a married man, engaged in

oral sodomy and sexual intercourse with Lance Corporal (LCpl) B

at LCpl B’s off-base apartment.    LCpl B was a fellow Marine and

the next-door neighbor of Appellant and his wife.    Although both

Appellant and LCpl B were assigned to the Marine Aviation

Logistics Squadron 36 (MALS-36), LCpl B stated that she did not

6
  Of course, nothing we say here alters the military judge’s duty
to present the law and identify through appropriate instructions
those facts or factors that may, if found by the trier of fact,
place the conduct outside the liberty interest identified in
Lawrence and recognized by Marcum. See Rule for Courts-Martial
(R.C.M.) 920.

                                   5
United States v. Castellano, 12-0684/MC


work with Appellant.   Immediately following the incident, LCpl B

called LCpl Clark, who was also assigned to MALS-36, and

informed him of what had happened.    The following day, LCpl B

told the Uniform Victim Advocate about the incident.

Thereafter, LCpl B reported the sexual encounter with Appellant

to Naval Criminal Investigative Service as forcible rape and

forcible sodomy.

     Among others, a charge of forcible sodomy was referred to a

court-martial.   The specification at issue -- Charge III,

Specification 2 -- stated that:   “Lance Corporal Antonio M.

Castellano, U.S. Marine Corps, on active duty, did . . . commit

sodomy with the said [LCpl B], U.S. Marine Corps, by force and

without consent of [LCpl B].”   Appellant pleaded not guilty to

Charge III, Specification 2.

     During an Article 39(a), UCMJ, 10 U.S.C. § 839(a), hearing

held after the close of the defense’s case on the merits, the

military judge indicated that, with regard to Charge III,

Specification 2, he would instruct the panel on the LIO of

sodomy, not involving force, in violation Article 125, UCMJ,

explaining his belief that Appellant’s conduct had “a military

connection and that somehow it would therefore be beyond the

Lawrence [l]iberty interest.”   The military judge also indicated

his intent to put specific findings on the record to address the

three-part test established in Marcum, 60 M.J. at 206-07.

                                  6
United States v. Castellano, 12-0684/MC


Defense counsel objected to the military judge’s decision to

instruct on the LIO, asserting that:

     [H]ere none of [the Marcum] factors are present.
     There is a service connection between [Appellant],
     [Appellant’s wife], and [LCpl B]. But it’s the
     defense’s position that that doesn’t –- that that
     conduct still falls underneath the protected liberty
     interest of Lawrence v. Texas . . . .

The military judge overruled defense counsel’s objection.

     As it relates to Charge III, Specification 2, the military

judge’s instruction stated that:

     Sodomy is unnatural carnal copulation. Unnatural
     carnal copulation occurs when the person penetrates
     the female sex organ with his mouth, lips, or tongue.
     Penetration of the female sex organ, however slight,
     is required to establish this offense.

The military judge then instructed on the elements of “by force”

and “without consent.”

     The military judge further instructed the members that:

     Consensual sodomy is a[n LIO] of the offense of sodomy
     by force and without consent. . . . [If] you are
     convinced beyond a reasonable doubt that an act of
     sodomy occurred between the accused and [LCpl B], you
     may find the accused guilty of . . . consensual
     sodomy. Neither force nor lack of consent are
     required to establish this [LIO].

Nowhere in his discussion of Charge III, Specification 2 did

the military judge instruct the members on the Marcum

factors.

     While the members deliberated, the military judge made

specific findings on the record with regard to his Marcum



                                   7
United States v. Castellano, 12-0684/MC


determination:

     [T]he bottom line in this case was that I thought the
     additional factors that were relevant strictly in a
     military environment which would put this beyond the
     Lawrence liberty interest would be the fact of the
     accused being married to a fellow service member
     living next door principally and therefore that these
     actions between neighbors when all three of these
     individuals belonged to the military had the potential
     to be prejudicial to good order and discipline or
     service discrediting certainly but this [sic] outside
     the Lawrence liberty interest. . . .

          And I instructed them on consensual sodomy
     because again I believe that been given [sic] the
     factual scenario of this case, that it takes it
     outside the Lawrence v. Texas scenario liberty
     interest [sic] carved out by the [S]upreme
     [C]ourt . . . . 7

Ultimately, the members found Appellant not guilty of

forcible sodomy, but guilty of the LIO of sodomy, not

involving force.

7
  We note that the military judge’s explanation as to why
Appellant’s conduct was not protected dovetails with the
terminal element of Article 134, UCMJ. But see MCM pt. IV, para
60.c.(1), (5)(a) (2008 ed.). We are reversing the conviction,
so this case does not present issues related to either the
breadth of the savings construction of Article 125, UCMJ, or the
rational basis for the disparate sentencing scheme in the wake
of the Don’t Ask, Don’t Tell Repeal Act of 2010, Pub. L. No.
111-321, § 2(f)(1)(A), 124 Stat. 3515, 3516 (2010), between
sodomy and other offenses implicating sexual acts under the
UCMJ. See Jones v. United States, 529 U.S. 848, 857 (2000);
City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 440
(1985); cf. Honorable Walter T. Cox III et al., Report of the
Commission on Military Justice, 14-15 (Oct. 2009) (recognizing
that “[t]he new Article 120, combined with the availability of
Articles 92, 128, and 134, provides an adequate basis to
prosecute any criminal sexual misconduct”). Unless
appropriately resolved beforehand by Congress or the President,
we leave the resolution of those questions for a case in which
they are preserved, raised, and briefed.

                                8
United States v. Castellano, 12-0684/MC


                         II.   NMCCA DECISION

     Before the NMCCA, as relevant to the issue before this

Court, Appellant raised two assignments of error:

     III. WHETHER THE MILITARY JUDGE ERRED BY FAILING TO
          INSTRUCT THE MEMBERS THAT IT WAS THEIR DUTY AS
          FACTFINDER TO DETERMINE WHETHER APPELLANT’S
          CONSENSUAL SODOMY CHARGE MET THE FACTORS OUTLINED
          IN UNITED STATES v. MARCUM.

     IV.   A SPECIFICATION IS CONSTITUTIONALLY DEFICIENT IF
           IT DOES NOT ALLEGE ALL OF THE ELEMENTS OF THE
           CHARGED OFFENSE AND FAIRLY INFORM THE ACCUSED OF
           WHICH HE MUST DEFEND. WAS APPELLANT’S FORCIBLE
           SODOMY SPECIFICATION CONSTITUTIONALLY SUFFICIENT
           WHEN IT DID NOT ALLEGE ANY OF THE THEORIES OF
           CRIMINALITY OUTLINED IN UNITED STATES v. MARCUM?

Castellano, No. 201100248, slip op. at 3 n.2.

     In a per curiam opinion, the NMCCA reasoned that because

“‘[t]he definition of the elements of a criminal offense is

entrusted to the legislature,’” the factors set out in Marcum,

60 M.J. at 206-07, are not de facto elements of the offense of

consensual sodomy.    Castellano, No. 201100248, slip op. at 7

(quoting Liparota v. United States, 471 U.S. 419, 424 (1985)).

Consistent with this reasoning, the NMCCA held that neither (1)

allowing the members to go forward on the LIO without

instructing on the Marcum factors, nor (2) the Government’s

failure to allege a Marcum factor in Charge III, Specification

2, constituted error that materially prejudiced Appellant’s

substantial rights.   Accordingly, the NMCCA held that

assignments of error III and IV did not merit relief.    Id. at 8.

                                   9
United States v. Castellano, 12-0684/MC


                          III.   DISCUSSION

                                  A.

      In Lawrence, the Supreme Court identified a

constitutionally protected liberty interest in private sexual

activity between “full[y] and mutual[ly] consent[ing]” adults.

539 U.S. at 578.   At the same time, Lawrence suggested its own

limits by stressing what facts were not involved in the

decision:   “The present case does not involve minors.    It does

not involve persons who might be injured or coerced or who are

situated in relationships where consent might not easily be

refused.    It does not involve public conduct or prostitution.”

Id.   In Marcum, we applied Lawrence in the military context and

upheld the constitutionality of Article 125, UCMJ, construing it

to reach only acts of sodomy that involve (1) a factor that

Lawrence identified as not involved in that case, 539 U.S. at

578, or (2) “additional factors relevant solely in the military

environment that affect the nature and reach of the Lawrence

liberty interest.”   Marcum, 60 M.J. at 206-07.     Thus, Lawrence

identified a constitutionally protected liberty interest and

defined its scope, and Marcum answered whether and how that

interest applies in the military context.

      Following Marcum, then, despite Article 125, UCMJ’s broad

language -- “prohibit[ing] every kind of unnatural carnal

intercourse,” 60 M.J. at 202 (citation omitted) –- the article

                                  10
United States v. Castellano, 12-0684/MC


does not reach “an act of sodomy in private between consenting

adults . . . absent some other fact.”    Wilson, 66 M.J. at 41

(citing Lawrence, 539 U.S. at 578).     The issue before us today

does not require that we reassess Marcum’s line of demarcation

between criminal and constitutionally protected sodomy.

Instead, we must determine whether the existence of the Marcum

factor must be determined by the trier of fact.    We conclude

that it must.

                                  B.

     The lower court assumed, and the Government argues, that

whether an act of sodomy involves a Marcum factor must be a

question of law, to be decided by the military judge, since the

Marcum factors are not elements of the offense of sodomy as

defined by Congress.    Castellano, No. 201100248, slip op. at 7;

Brief for Appellee at 21, United States v. Castellano, No. 12-

0684 (C.A.A.F. Dec. 28, 2012).    We agree that none of the Marcum

factors are statutory elements of Article 125, UCMJ.    See

Article 125, UCMJ (“Any person subject to this chapter who

engages in unnatural carnal copulation with another person of

the same or opposite sex . . . is guilty of sodomy.”); see also

Liparota, 471 U.S. at 424 (“The definition of the elements of a

criminal offense is entrusted to the legislature, particularly

in the case of federal crimes, which are solely the creatures of

statute.”).     However, in cases such as this, where, but for the

                                  11
United States v. Castellano, 12-0684/MC


presence of a Marcum factor, the act of sodomy would not be

subject to criminal sanction, we disagree that whether a Marcum

factor exists is solely a legal determination left to the

military judge’s discretion.   See In re Winship, 397 U.S. at 364

(“[W]e explicitly hold that the Due Process Clause protects the

accused against conviction except upon proof beyond a reasonable

doubt of every fact necessary to constitute the crime with which

he is charged.”).

     First, we note that two of the Marcum factors, force and

sexual activity with a child, were identified by the President

as warranting additional penalties long before either Lawrence

or Marcum were decided.   MCM ch. 25 para. 127c, ch. 28 para.

204(a) (1969 rev. ed.) (providing for increased maximum

punishments).   While only Congress may define the elements of a

criminal offense, Liparota, 471 U.S. at 424, there is no

question that the President may identify factors that warrant an

increase in the maximum punishment.   See Article 56, UCMJ, 10

U.S.C. § 856 (“The punishment which a court-martial may direct

for an offense may not exceed such limits as the President may

prescribe for that offense.”); see also Loving v. United States,

517 U.S. 748, 768, 773 (1996) (holding that Congress has the

power to “delegate authority to the President to define the

aggravating factors that permit imposition of a statutory

penalty,” and that “the President, acting in his constitutional

                                12
United States v. Castellano, 12-0684/MC


office of Commander in Chief, ha[s] undoubted competency to

prescribe [aggravating] factors without further guidance”).

There is also no question that these aggravating factors,

although not elements, must be pleaded in the specification,

instructed upon to the members, and determined by the trier of

fact.   See Apprendi, 530 U.S. at 490.

     Second, in the context of a guilty plea, we held that a

plea was improvident where there was no discussion of the Marcum

factors between the military judge and the accused, noting that

the presence of a Marcum factor is “a matter of ‘critical

significance’” because it “distin[guishes] between what is

permitted and what is prohibited.”     Hartman, 69 M.J. at 468

(quoting United States v. O’Connor, 58 M.J. 450, 453 (C.A.A.F.

2003)) (holding that the guilty plea was improvident because the

military judge’s “inquiry did not reflect consideration of the

Marcum framework”).   Where, as here, the record supports a

decision that the act of sodomy was private and was neither “by

force” nor “without consent,” it is altogether unclear why

establishing the presence of a Marcum factor is somehow less

critical to an Article 125, UCMJ, conviction simply because

Appellant contested the charge.    See Hartman, 69 M.J. at 468;

see also United States v. Sims, 57 M.J. 419, 422 (C.A.A.F. 2002)

(holding that a guilty plea to the offense of indecent acts was

improvident because the plea failed to demonstrate that the

                                  13
United States v. Castellano, 12-0684/MC


sexual conduct was “open and notorious”).

     Third, committing the determination whether a Marcum factor

exists to the trier of fact is consistent with the Supreme

Court’s and this Court’s treatment of judicially created

standards that distinguish criminal conduct from that which is

constitutionally protected in different contexts.   See Miller v.

California, 413 U.S. 15, 24 (1973) (establishing the “basic

guidelines for the trier of fact” to distinguish obscenity from

constitutionally protected speech) (emphasis added).   For

example, in the Article 134, UCMJ, context we have construed the

enumerated offense of indecent acts with another, 8 MCM pt. IV,

para. 90.b. (2005 ed.), not to reach the “wholly private moral

conduct of an individual,” but have treated “open and notorious”

sexual acts as outside the private sphere.   United States v.

Berry, 6 C.M.A. 609, 614, 20 C.M.R. 325, 330 (1956) (quoting

United States v. Snyder, 1 C.M.A. 423, 427, 4 C.M.R. 15, 19

(1952)); see also United States v. Izquierdo, 51 M.J. 421, 423

(C.A.A.F. 1999) (addressing whether there was legally sufficient



8
  Prior to October 1, 2007, indecent acts with another was
properly charged under Article 134, UCMJ. See MCM, Punitive
Articles Applicable to Sexual Offenses Committed Prior to 1
October 2007 app. 27 at A27–3 (2012 ed.). Similar sexual
conduct committed during the period between October 1, 2007, and
June 27, 2012, was charged as an indecent act under Article
120(k), UCMJ. See MCM, Punitive Articles Applicable to Sexual
Offenses Committed During the Period 1 October 2007 through 27
June 2012 app. 28 at A28–2 (2012 ed.).

                                14
United States v. Castellano, 12-0684/MC


evidence for the members to find that the conduct was “open and

notorious”).    Whether consensual sexual activity between adults

is subject to criminal sanction because it is “open and

notorious” -- i.e., public as opposed to private under this

Court’s case law -- is a factual determination committed to the

trier of fact.   See United States v. Goings, __ M.J. __, __ (9-

10) (C.A.A.F. 2013); Izquierdo, 51 M.J. at 423; see also Sims,

57 M.J. at 422 (guilty plea context).

     Fourth, there is no question that where, as here, an

otherwise unconstitutional criminal statute is construed in such

a way as to limit its reach to conduct that may constitutionally

be subject to criminal sanction, the facts under that “saving

construction” have constitutional significance.   These facts are

critical to a conviction as, absent such facts, the conduct is

not criminal.    Cf. Skilling v. United States, 130 S. Ct. 2896,

2933-34 (2010) (construing 18 U.S.C. § 1346’s statutory term --

“a scheme or artifice to deprive another of the intangible right

of honest services” –- to “encompass only bribery and kickback

schemes” in order to avoid a void-for-vagueness concern, and

concluding that appellant did not violate § 1346 because the

government did not allege a bribery or kickback scheme).

Therefore, they must be determined by the trier of fact.    Cf.

Apprendi, 530 U.S. at 490; Smith v. United States, 431 U.S. 291,

309 (1977) (holding that whether material satisfies the Miller

                                 15
United States v. Castellano, 12-0684/MC


obscenity standard is a “fact question[] for the jury, to be

judged in light of the jurors’ understanding of contemporary

community standards”). 9

     For all of these reasons, we hold that whether a Marcum

factor exists is a determination to be made by the trier of fact

based on the military judge’s instructions identifying facts or

factors that are relevant to the constitutional context

presented.   Accordingly, here, the military judge’s decision to

determine the existence of the Marcum factor himself, and his

failure to appropriately instruct the members, violated

Appellant’s right to due process. 10   See In re Winship, 397 U.S.

at 364; cf. Apprendi, 530 U.S. at 490.    Because the members were

permitted to find Appellant guilty based on a finding that

nothing more than an act of sodomy occurred, this error was not

harmless beyond a reasonable doubt.

9
  Moreover we recognize each of the Marcum factors as “fact”
questions in the commonsense meaning of the term; an act of
sodomy either does, or does not, involve force, a child, “open
and notorious” or public behavior, or prostitution, and,
likewise, an act of sodomy either implicates a unique military
interest or it does not.
10
  Of course, nothing we say here precludes an accused from: (1)
challenging the sufficiency of the evidence supporting a
conviction for consensual sodomy, see R.C.M. 917; (2) making out
an as-applied challenge on the basis that his interests should
overcome Congress’ and the President’s determinations that his
conduct be proscribed, see United States v. Vazquez, 72 M.J. 13,
16-21 (C.A.A.F. 2013); or (3) moving to dismiss the consensual
sodomy charges under R.C.M. 907(b)(1)(B). The resolution of
those legal issues is left to the sound discretion of the
military judge and appellate review.

                                16
United States v. Castellano, 12-0684/MC


                            IV.   DECISION

       Because Appellant’s Article 125, UCMJ, conviction rests on

a factual circumstance that was not determined by the trier of

fact, the decision of the United States Navy-Marine Corps Court

of Criminal Appeals is reversed as to Specification 2, Charge

III.    The findings of guilty of Specification 2 and Charge III

and the sentence are set aside.    The remaining findings are

affirmed.    The record of trial is returned to the Judge Advocate

General of the Navy.    A rehearing on the affected charge and the

sentence is authorized.




                                  17
United States v. Castellano, 12-0684/MC


     STUCKY, Judge (concurring)

     I agree with the majority that “the military judge’s

decision to determine that a Marcum factor existed himself

rather than instruct the members that they must determine the

existence of a Marcum factor was error,” and agree that the

error materially prejudiced Appellant’s due process rights.

United States v. Castellano, ___ M.J. ___ (5) (C.A.A.F. 2013)

(referring to factors delineated in United States v. Marcum, 60

M.J. 198, 206–07 (C.A.A.F. 2004)).   However, for the reasons set

out in my dissent in United States v. Goings, ___ M.J. ___ (9–

14) (C.A.A.F. 2013) (Stucky, J., dissenting), I believe that the

majority mischaracterizes Lawrence v. Texas, 539 U.S. 558

(2003).

     I also disagree with the majority’s use of the “open and

notorious” standard as a metric for indecency.   Castellano, ___

M.J. at ___ (14–16 n.9); see also Goings, ___ M.J. at ___ (13–

14) (Stucky, J., dissenting).   I do not believe that the broad

holding of United States v. Berry, 6 C.M.A. 609, 20 C.M.R. 325

(1956), remains good law after Lawrence.   Similarly, I question

the majority’s suggestion that the type of “public conduct” the

Supreme Court envisioned as a possible exception to the liberty

interest in Lawrence is equivalent to the conduct this Court

deemed “open and notorious” prior to Lawrence.   Castellano ___

M.J. at ___ (15, 16 n.9); Lawrence, 539 U.S. at 578; Goings, ___
United States v. Castellano, 12-0684/MC


M.J. at ___ (10–14) (Stucky, J., dissenting); see also Berry, 6

C.M.A. at 614, 20 C.M.R. at 330 (holding that an act is “open

and notorious” if the participants know that a third person is

present).

     I therefore concur.




                                2